Case 0:18-cv-61844-WPD Document 77 Entered on FLSD Docket 08/27/2019 Page 1 of 4
                Case: 19-90007 Date Filed: 08/23/2019 Page: 1 of 2

                                                                                                            AP
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT
                                                                                         Aug 23, 2019
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303
                                                                                                                   MIAMI
  David J. Smith                                                                       For rules and forms visit
  Clerk of Court                                                                       www.ca11.uscourts.gov


                                           August 23, 2019

  Jeffrey S. Cashdan
  King & Spalding, LLP
  1180 PEACHTREE ST NE STE 1600
  ATLANTA, GA 30309

  Appeal Number: 19-90007-Q
  Case Style: Progressive Select Insurance v. Michael Lopez
  District Court Docket No: 0:18-cv-61844-WPD

  This Court requires all counsel to file documents electronically using the Electronic Case
  Files ("ECF") system, unless exempted for good cause.

  GENERAL DOCKET NUMBER: 19-13251 QQ

  Enclosed is the court's order granting permission to appeal pursuant to the Class Action Fairness
  Act of 2005. Pursuant to this order this case has been docketed under the general docket number
  shown above which should be used in all future correspondence and filings instead of the
  previously assigned number. The parties are cautioned to pay close attention to the strict
  deadlines established in the court's order.

  Appellant must pay to the DISTRICT COURT clerk the docketing and filing fees, with notice to this
  office within seven (7) days from the date of the attached order.

  Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
  Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
  CIP within 14 days after the date the case or appeal is docketed in this court;
  Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
  or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
  See FRAP 26.1 and 11th Cir. R. 26.1-1.

  On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
  complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
  filers (except attorneys appearing in particular cases as pro se parties) are not required or
  authorized to complete the web-based CIP.
Case 0:18-cv-61844-WPD Document 77 Entered on FLSD Docket 08/27/2019 Page 2 of 4
                Case: 19-90007 Date Filed: 08/23/2019 Page: 2 of 2


  Attorneys who wish to participate in this appeal must be properly admitted either to the bar of
  this court or for this particular proceeding pursuant to 11th Cir. R. 46-1. In addition, all
  attorneys (except court-appointed counsel) who wish to participate in this appeal must complete
  and return an appearance form within fourteen (14) days. Application for Admission to the Bar
  and Appearance of Counsel Form are available on the Internet at www.ca11.uscourts.gov. The
  clerk may not process filings from an attorney until that attorney files an appearance form. See
  11th Cir. R. 46-6.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: CaCelia Williams, Q
  Phone #: (404) 335-6190

  Enclosure(s)

                                                                          DKT-11 CAFA Granted
Case 0:18-cv-61844-WPD Document 77 Entered on FLSD Docket 08/27/2019 Page 3 of 4
                Case: 19-90007 Date Filed: 08/23/2019 Page: 1 of 2
Case 0:18-cv-61844-WPD Document 77 Entered on FLSD Docket 08/27/2019 Page 4 of 4
                Case: 19-90007 Date Filed: 08/23/2019 Page: 2 of 2
